DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This Communication is a Non-Final Office Action in response to the Request for Continued Examination filed on the 24th day of October, 2022. Currently claims 1-20 are pending. No claims are allowed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24th day of October, 2022, has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20190378226 A1 to Costello et al. (hereinafter Costello) in view of U.S. Patent Application Publication No. 20070219712 A1 to Abhyanker in view of U.S. Patent 11244412 B1 to Phillips et al. (hereinafter Phillips).
Referring to Claim 1 and 11 (substantially similar in scope and language), the combination of Costello, Abhyanker, and Phillips teaches a system for acquiring and managing new home data and corresponding multiple listing service listings (see at least Costello: ¶ 36, and 50-55; see also Costello: ¶ 16, 22, 27-28, 31-32, 34, 36-39, 64, 71, and 78; for the specific MLS listing aspect of the limitation see at least see at least Abhyanker: ¶ 9, 19, 22, 31, 78-79, 89, 95, 98, 105, 108, 123-140, 297, 300, and 304-307), comprising: 
one or more computer servers (12) coupled to a network (16), each of the one or more computer servers having a processor (20) and a memory (22)
Costello discloses a method and system for a digital search and collaboration process for recommendations, advertising, and buying decisions related to housing offerings using computer servers, coupled via a network wo one or more processors and memories (see at least Costello: ¶ 13, 15, and 48-58).
one or more databases designed and arranged for storing a plurality of plan profiles (64), a plurality of community profiles (60), a plurality of builder profiles (62), and a plurality of MLS listing records (59) 
Costello discloses one or more databases designed and arranged for storing a plurality of plan profiles, community profiles and a plurality of listing information and listing records (see at least Costello: ¶ 16, 22, 27-28, 31-32, 34, 36-39, 64, 71, and 78). Examiner notes that Costello specifically discusses the system storing information related to builders (see at least Costello: ¶ ), it does not explicitly state that the information stored amounts to a plurality of builder profiles (further addressed below).
Costello does not explicitly state that the listing information that is created and shared via the Costello system is Multiple Listing Service or MLS listing records data and or profiles (further addressed below).
a dashboard generator software module (50), implemented as a first instance of automated computing machinery and executable by the one or more servers, said dashboard generator software module operatively coupled to the one or more databases and designed and arranged to produce an instance of a dynamic web-based dashboard display (100) on a web browser running on a first remote client computer (14), said dashboard display operable to provide access to one or more of the group consisting of said plurality of plan profiles, said plurality of community profiles, and said plurality of MLS listing records; 
Costello discloses a machine learning system that generates a graphical user interface using the structure of the system such as servers, processors, and displays, designed and arranged to produce an instant web-based dashboard display running on a client computer display to provide access to groups consisting of plan profiles, community profiles, builder profiles, and listing profiles (see at least Costello: ¶ 36, and 50-55; see also Costello: ¶ 16, 22, 27-28, 31-32, 34, 36-39 (storing profiles), 64, 71, and 78).
Costello does not explicitly state that the listing information that is created and shared via the Costello system is Multiple Listing Service or MLS listing records data and or profiles (further addressed below).
a listing generator software module (50), implemented as a second instance of automated computing machinery and executable by the one or more servers, said listing generator software module operatively coupled to said dashboard generator software module and said one or more databases, said listing generator software module designed and arranged to pre-populate one or more fields of a first of the plurality of MLS listing records with data extracted from the group consisting of one or more of the plurality of plan profiles and one or more of the plurality of community profiles; 
Costello discloses an information generating module, via the interface and system, where the user can access, create and publish information related to properties, floor plans, properties, geo-spatial areas, etc., where the displayed information is pre-populated based on viewed properties, or inputted information received from the various users (see at least Costello: ¶ 36, and 50-55; see also Costello: ¶ 16, 22, 27-28, 31-32, 34, 36-39, 64, 71, and 78).
Examiner notes that while Costello discloses the system displaying various information about community profiles, builder profiles, and property profiles, fails to explicitly disclose the listing generator or designate the information created and displayed regarding the various builders, floor plans, communities, and properties as listing(s). 
However, the limitations are further addressed further below.
a posting engine software module (54), implemented as a third instance of automated computing machinery and executable by the one or more servers, said posting engine software module operatively coupled to said dashboard generator software module, said listing generator software module, and said one or more databases, said posting engine software module designed and arranged to transfer the first of the plurality of MLS listing records to a first multiple listing service computer server (13) over the network.
Examiner notes that while Costello discloses the system displaying various information about community profiles, builder profiles, and property profiles, fails to explicitly disclose the posting engine designed to transfer the plurality of MLS listing records to a multiple listing service computer server over the network.
However, this element is addressed further below.
Examiner notes that Costello fails to explicitly state:
the information stored amounts to a plurality of builder profiles 
the listing generator or designate the information created and displayed regarding the various builders, floor plans, communities, and properties as listing(s)
posting engine designed to transfer the plurality of MLS listing records to a multiple listing service computer server over the network
Examiner notes that Abhyanker, which talks about a method and system for real-property in a geo-spatial mapping, teaches it is known to provide both a listing module (engine) and posting module to allow users to both create and publish (posting) listing information, including MLS and information and submitting to an MLS server (see at least Abhyanker: ¶ 9, 19, 22, 31, 78-79: specifically stating “The global neighborhood environment 100 may contain a lodging module 106, a search module 108, a wiki module 110, a for sale by owner module 112, a rent module 114, a delivery module 130, a pushpin module 132, a retained agent module 134, a paying guest module 136, a bidding module 138, a syndication module 140, a multiple listing module 142, a escrow module 144, and a recommendation module 146, according to one embodiment. The neighborhood 120 may include a user 116, a residence 118, a neighbor 120, a business 122, a home for sale 148, and a community center 150, according to one embodiment.”, see also ¶ 89: specifically stating “The syndication module 140 may publish the real property across a realtor multiple listing service database when requested by the user. The multiple listing module 142 may update the listing in a multiple listing services in the geo-spatial environment concurrently with the wiki pages and/or the real property claimed by the user”, see additionally ¶ 95, 98, 105, 108, 123-140, 297, 300, and 304-307: specifically stating “Many listing services (e.g., Multiple Listing Service (MLS) (e.g., the multiple listing module 142 of FIG. 1)) may allow real estate brokers representing sellers of the real property under a listing contract to widely share information about properties associated with real estate brokers who may represent potential buyers (e.g., potential interested parties) and/or may wish to cooperate with a seller's broker in finding the prospective buyer for the real property. The many listing services may combine the listings of all available real properties in a geo-spatial environment that may be represented by brokers who may be members of many database services… The listing services may enable the efficient distribution of information (e.g., the contact information, commission of the agent, etc) that may facilitate the potential buyer of the real property to search the listing service database (e.g., the multiple listing module 142 of FIG. 1) and/or retrieve information about the real property for sale for various parameters (e.g., the physical location, the price range, etc)… The listing services (e.g., the multiple listing module 142 of FIG. 1) may be governed by private entities, and/or rules set by enforcing bodies (e.g., a county, a real property agencies, etc.) beyond any individual state rules regarding real estate. The listing services may set their own rules for membership, access, and/or sharing of information, and may be subject to nationwide rules laid down by the entities associated with real property transactions with no state and/or federal oversight (e.g., a real estate company, the county, etc.). The listing services may be owned and/or operated by the real estate company, the county and/or a regional real estate Board. Membership of the listing services may be generally considered to be essential to the practice of real estate brokerage”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of a listing module and posting module to allow users to both create and publish listing information, including MLS and information and submitting to an MLS server (as disclosed by Abhyanker) into the method and system displaying various information about community profiles, builder information, and property profiles (as disclosed by Costello). One of ordinary skill in the art would have been motivated to incorporate the feature of a listing module and posting module to allow users to both create and publish listing information, including MLS and information and submitting to an MLS server because it would provide positive and negative user generated content of neighbors surrounding the owned ones of the properties being available as rental properties and for sale (see Abhyanker: ¶ 24).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of a listing module and posting module to allow users to both create and publish listing information, including MLS and information and submitting to an MLS server (as disclosed by Abhyanker) into the method and system displaying various information about community profiles, builder information, and property profiles (as disclosed by Costello), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of a listing module and posting module to allow users to both create and publish listing information, including MLS and information and submitting to an MLS server into the method and system displaying various information about community profiles, builder information, and property profiles). See also MPEP § 2143(I)(A).
Examiner notes that the combination Costello fails to explicitly state:
the information stored amounts to a plurality of builder profiles and various other information within profiles
However, Phillips, which talks about a method and system for homebuyers to access information related to homes, teaches it is known for an interface to provide and store information related to builders such as their attributes, communities, floor-plans, and amenities, and other user information within profiles (see at least Phillips: Col. 5 Line 41-67, Col. 6 Line 32-67, Col. 7 Lines 10-67, Col. 8 Line 24-42, Col. 9 Line 32-63, Col. 10 Line 1-67, Col. 11 Line 1-18, Col. 12 Line 64-67, and Col. 13 Line 1-37).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of providing, analyzing, storing, and displaying information related to builders such as their attributes, communities, floor-plans, and amenities, and other user information using dedicated profiles (as disclosed by Phillips) into the method and system processing, analyzing, storing, and displaying various information about community profiles, builder information, and property profiles (as disclosed by the combination of Costello and Abhyanker). One of ordinary skill in the art would have been motivated to incorporate the feature of providing and storing information related to builders such as their attributes, communities, floor-plans, and amenities, and other user information within profiles because it would provide consumable information to buyers (see Phillips: Col. 1 Line 25-27).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of providing and storing information related to builders such as their attributes, communities, floor-plans, and amenities, and other user information within profiles (as disclosed by Phillips) into the method and system processing, analyzing, storing, and displaying various information about community profiles, builder information, and property profiles (as disclosed by the combination of Costello and Abhyanker), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of providing and storing information related to builders such as their attributes, communities, floor-plans, and amenities, and other user information within profiles into the method and system processing, analyzing, storing, and displaying various information about community profiles, builder information, and property profiles). See also MPEP § 2143(I)(A).

Referring to Claim 2 and 12 (substantially similar in scope and language), the combination of Costello, Abhyanker, and Phillips teaches the system of claim 1, and method of claim 11, including further comprising: a downloading engine software module (55) designed and arranged to receive a second of the plurality of MLS listing records from the first multiple listing service computer server and store the second of the plurality of MLS listing records in said one or more databases (see at least Abhyanker: ¶ 9, 19, 22, 31, 78-79, 89, 95, 98, 105, 108, 123-140, 297, 300, and 304-307).

Referring to Claim 3 and 13 (substantially similar in scope and language), the combination of Costello, Abhyanker, and Phillips teaches the system of claim 1, and method of claim 11, including wherein: 
said one or more databases is designed and arranged for storing MLS metadata (66); 
said one or more computer servers is coupled via the network to a second multiple listing service computer server (13); and 
said posting engine software module is designed and arranged to query said MLS metadata and format said first of the plurality of MLS listing records to be compatible with said first multiple listing service computer server.
Specifically, Costello discloses the computer structure of a plurality of computer accessing a plurality of databases storing property metadata (see at least Costello: ¶ 13, 15, and 48-58).
Abhyanker teaches the one or more computer servers coupled via the network to a second multiple listing service computer server and a posting engine software module is designed and arranged to query said MLS metadata and format said first of the plurality of MLS listing records to be compatible with said first multiple listing service computer server (see at least Abhyanker: ¶ 9, 19, 22, 31, 78-79, 89, 95, 98, 105, 108, 123-140, 297, 300, and 304-307).
Therefore, the combination teaches the claimed limitation.

Referring to Claim 6 and 16 (substantially similar in scope and language), the combination of Costello, Abhyanker, and Phillips teaches the system of claim 1, and method of claim 11, including wherein: a first of the one or more databases is designed and arranged for storing geographical data; and at least one of said plurality of community profiles includes data that is stored in the first of the one or more databases using a spatial data type.
Costello discloses an information generating module, via the interface and system, one or more storing databases and memories, interfaces, and processors, where the user can access, create and publish information related to properties, floor plans, builders, properties, geographical data, geo-spatial areas, etc., where the displayed information is pre-populated based on viewed properties, or inputted information received from the various users (see at least Costello: ¶ 36, and 50-55; see also Costello: ¶ 16, 22, 27-28, 31-32, 34, 36-39, 64, 71, and 78; see also Costello: ¶ 36, and 50-55; see also Costello: ¶ 16, 22, 27-28, 31-32, 34, 36-39, 64, 71, and 78; for the specific MLS listing aspect of the limitation see at least see at least Abhyanker: ¶ 9, 19, 22, 31, 78-79, 89, 95, 98, 105, 108, 123-140, 297, 300, and 304-307).

Referring to Claim 7 and 17 (substantially similar in scope and language), the combination of Costello, Abhyanker, and Phillips teaches the system of claim 1, and method of claim 11, including wherein: said one or more databases is designed and arranged for storing a plurality of builder profiles (62); said dashboard display is operable to provide access to said plurality of builder profiles; and said listing generator software module is designed and arranged to pre-populate the one or more fields of the first of the plurality of MLS listing records with data extracted from the plurality of builder profiles.
Costello discloses an information generating module, via the interface and system, one or more storing databases and memories, interfaces, and processors, where the user can access, create and publish information related to properties, floor plans, builders, properties, geographical data, geo-spatial areas, etc., where the displayed information is pre-populated based on viewed properties, or inputted information received from the various users (see at least Costello: ¶ 36, and 50-55; see also Costello: ¶ 16, 22, 27-28, 31-32, 34, 36-39, 64, 71, and 78; see also Costello: ¶ 36, and 50-55; see also Costello: ¶ 16, 22, 27-28, 31-32, 34, 36-39, 64, 71, and 78; for the specific MLS listing aspect of the limitation see at least see at least Abhyanker: ¶ 9, 19, 22, 31, 78-79, 89, 95, 98, 105, 108, 123-140, 297, 300, and 304-307).

Referring to Claim 8 and 18 (substantially similar in scope and language), the combination of Costello, Abhyanker, and Phillips teaches the system of claim 1, and method of claim 11, including further comprising: an extensible markup language parser software module (56), implemented as a fourth instance of automated computing machinery and executable by the one or more servers, said extensible markup language parser software module operatively coupled to said listing generator software module and said one or more databases, said extensible markup language parser software module designed and arranged to receive and parse a data feed from a second remote client computer into one or more of said plurality of MLS listing records and store said one or more of said plurality of MLS listing records in said one or more databases (see at least Costello: ¶ 36, and 50-55; see also Costello: ¶ 16, 22, 27-28, 31-32, 34, 36-39, 64, 71, and 78; for the specific MLS listing aspect of the limitation see at least see at least Abhyanker: ¶ 9, 19, 22, 31, 78-79, 89, 95, 98, 105, 108, 123-140, 297, 300, and 304-307).

Referring to Claim 9 and 19 (substantially similar in scope and language), the combination of Costello, Abhyanker, and Phillips teaches the system of claim 8, and method of claim 18, including wherein: said data feed includes an extensible markup language standard created by Builders Digital Experience, LLC (see at least Costello: ¶ 19-20, 36, 45, 47, and 50-55).

Referring to Claim 10 and 20 (substantially similar in scope and language), the combination of Costello, Abhyanker, and Phillips teaches the system of claim 8, and method of claim 18, including wherein: said listing generator software module is designed and arranged to pre-populate the one or more fields of the first of the plurality of MLS listing records with data extracted from the data feed.
Costello discloses an information generating module, via the interface and system, where the user can access, create and publish information related to properties, floor plans, properties, geo-spatial areas, etc., where the displayed information is pre-populated based on viewed properties, or inputted information received from the various users (see at least Costello: ¶ 36, and 50-55; see also Costello: ¶ 16, 22, 27-28, 31-32, 34, 36-39, 64, 71, and 78).
Abhyanker, which talks about a method and system for real-property in a geo-spatial mapping, teaches it is known to provide both a listing module and posting module to allow users to both create and publish listing information, including MLS and information and submitting to an MLS server (see at least Abhyanker: ¶ 9, 19, 22, 31, 78-79, 89, 95, 98, 105, 108, 123-140, 297, 300, and 304-307). 

Claims 4-5, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20190378226 A1 to Costello et al. (hereinafter Costello) in view of U.S. Patent Application Publication No. 20070219712 A1 to Abhyanker in view of U.S. Patent 11244412 B1 to Phillips et al. (hereinafter Phillips) in view of U.S. Patent Application Publication No. 20190114727 A1 to Spath.
Referring to Claims 4 and 14 (substantially similar in scope and language), the combination of Costello, Abhyanker, and Phillips teaches the system of claim 1 and method of claim 11; The combination of Costello, Abhyanker, and Phillips fails to state wherein: said posting engine software module formats and transfers said first of the plurality of MLS listing records in accordance with the Real Estate Transaction Standard.
The combination discloses a method and system that populates information using MLS listing records and other storing standards established by the system and facilitating the transaction of properties between various users fails to state that Real Estate Transaction Standard (RETS) is being used. 
However, Spath, which talks about a method and system for facilitating the transfer of real estate properties, teaches it is known to apply formatting and standardization of information using RETS when transferring real estate properties or dealing with real estate transactions (see at least Spath: ¶ 46-48). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of applying formatting and standardization of information using RETS when transferring real estate properties or dealing with real estate transactions (as disclosed by Spath) to the known method and system that populates information using MLS listing records and other storing standards established by the system and facilitating the transaction of properties between various users (as disclosed by the combination of Costello, Abhyanker, and Phillips) to facilitate communication for real estate transactions. One of ordinary skill in the art would have been motivated to apply the known technique of applying formatting and standardization of information using RETS when transferring real estate properties or dealing with real estate transactions because it would to facilitate communication for real estate transactions (see Spath ¶ 44). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of applying formatting and standardization of information using RETS when transferring real estate properties or dealing with real estate transactions (as disclosed by Spath) to the known method and system that populates information using MLS listing records and other storing standards established by the system and facilitating the transaction of properties between various users (as disclosed by the combination of Costello, Abhyanker, and Phillips) to facilitate communication for real estate transactions, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of applying formatting and standardization of information using RETS when transferring real estate properties or dealing with real estate transactions to the known method and system that populates information using MLS listing records and other storing standards established by the system and facilitating the transaction of properties between various users to facilitate communication for real estate transactions). See also MPEP § 2143(I)(D).

Referring to Claims 5 and 15 (substantially similar in scope and language), the combination of Costello, Abhyanker, and Phillips teaches the system of claim 1, and method of claim 11; The combination of Costello, Abhyanker, and Phillips fails to state wherein: said posting engine software module formats and transfers said first of the plurality of MLS listing records via a Real Estate Standards Organization web application programming interface.
However, Spath, which talks about a method and system for facilitating the transfer of real estate properties, teaches it is known to apply formatting and standardization of information using RETS, developed by the Real Estate Standards Organization, when transferring real estate properties or dealing with real estate transactions (see at least Spath: ¶ 46-48). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of applying formatting and standardization of information using RETS when transferring real estate properties or dealing with real estate transactions (as disclosed by Spath) to the known method and system that populates information using MLS listing records and other storing standards established by the system and facilitating the transaction of properties between various users (as disclosed by the combination of Costello, Abhyanker, and Phillips) to facilitate communication for real estate transactions. One of ordinary skill in the art would have been motivated to apply the known technique of applying formatting and standardization of information using RETS when transferring real estate properties or dealing with real estate transactions because it would to facilitate communication for real estate transactions (see Spath ¶ 44). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of applying formatting and standardization of information using RETS when transferring real estate properties or dealing with real estate transactions (as disclosed by Spath) to the known method and system that populates information using MLS listing records and other storing standards established by the system and facilitating the transaction of properties between various users (as disclosed by the combination of Costello, Abhyanker, and Phillips) to facilitate communication for real estate transactions, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of applying formatting and standardization of information using RETS when transferring real estate properties or dealing with real estate transactions to the known method and system that populates information using MLS listing records and other storing standards established by the system and facilitating the transaction of properties between various users to facilitate communication for real estate transactions). See also MPEP § 2143(I)(D).

Response to Arguments
Applicant's arguments filed with respect to the rejection of Claims 1-20 under 35 USC 103  have been fully considered but the rejection has been updated after further consideration necessitated by the submitted amendments. The claims stand rejected for the reasons and rationales explained in the updated rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689